Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
RCE, received 6/10/2022, has been entered. 
Claims 1, 5, 8, 21-23, 27-29, 31, 33-34, 36, 38 and 40-44 are presented for examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-23, 33-34, 38, 41 and 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the amendment to claim 21 (“the inter-deck dielectric layer is in direct contact with and surrounds the first inter-deck plug”) was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  More specifically, Figure 1A of the Applicant’s drawings shows that the inter-deck plug 116 is not in direct contact with the inter-deck dielectric layer 138.  Additionally, none of the Applicant’s Figures 1-11 nor the Applicant’s original Specification disclose this direct contact as now recited in the claims.  Claims 22-23, 33-34, 38, 41 and 44 include this subject matter because of their dependence from claim 21.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 27-29, 31 and 42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US Pub. No. 2017/0154892 A1) in view of Jayanti et al. (US Pub. No. 2016/0148949), hereafter referred to as Jayanti, and further in view of Costa et al. (US Pub. No. 2018/0182771 A1), hereafter referred to as Costa. 

As to claim 27, Oh discloses a 3D memory device (fig 2F and [0006]), comprising:
a substrate (fig 2F, 100); 
a memory stack comprising a plurality of interleaved gate conductive layers (layers 120 and 220; [0050] and [0065]) and gate-to-gate dielectric layers (layers 110 and 210; [0050] and [0065]) above the substrate (100), wherein each of the gate-to-gate dielectric layers comprise a dielectric material ([0052] and [0065]),
a memory string (channels 150A/250A and memory layer 140A/240A) extending vertically through the interleaved gate conductive layers (120/220) and gate-to-gate dielectric layers (110/210) of the memory stack, 
wherein the memory stack comprises a first memory deck (ST1) above the substrate (100), a second memory deck (ST2) above the first memory deck (ST1), and an inter-deck dielectric layer (190) between and in direct contact with each of the first memory deck (ST1) and the second memory deck (ST2), and 
the memory string comprises a first channel structure (150A) extending vertically through in the first memory deck (ST1), a second channel structure (250A) extending vertically through the second memory deck (ST2), and a channel plug (180A) in an upper portion of the first channel structure (150A), and an inter-deck plug (260) above and in contact with the channel plug (180A) and the second channel structure (250A), the inter-deck plug (260) being surrounded by the second channel structure (250A), the channel plug (180A) being in direct contact with and surrounded by the inter-deck dielectric layer (190). 
Oh does not explicitly disclose that the memory string is configured as a NAND memory string.  
However, Oh does teach that the memory structure may be configured as a NAND memory ([0142]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the memory string of figure 2F configured as a NAND memory string as taught in [0142] of Oh so that the three dimensional memory structure of figure 2F can be used as a NAND flash memory device.  
Oh does not disclose wherein the dielectric material comprises at least one silicon oxynitride layer and at least one silicon oxide layer. 
Nonetheless, Jayanti teaches a three-dimensional (3D) memory device (3D-NAND flash memory device) (Jayanti, Fig. 18, J0002, (0008, O064-§0077) comprising a memory stack (110’) (Jayanti, Fig. 18, (0065, 70067) that comprises a plurality of interleaved gate conductive layers (108’) (Jayanti, Fig. 18, 40023, 40034) and gate-to gate dielectric layers (105’) (Jayanti, Fig. 18, Y0067) above the substrate (101’), wherein each of the gate-to-gate dielectric layers (105’) comprises a silicon oxynitride layer (SiOxNy) (105b’) stacked between two silicon oxide layers (105a’ and 105c’), wherein one (e.g., 105a’) of the silicon layers is in direct contact with one (108’) of the gate conductive layers and the silicon oxynitride layer (105b’), and another one (e.g., 105c’) of the silicon layers is in direct contact with another one (108’) of the gate conductive layers and the silicon oxynitride layer (105b’), and in each of the gate-to-gate dielectric layers, a surface of the at least one silicon oxynitride layer being fully covered by the at least one silicon oxide layer along a lateral direction (fig 6A shows that there is a portion of silicon oxide layer 105a that is fully covering the silicon oxynitride layer 105b in each gate-to-gate dielectric layer); forming the 3D-NAND memory device (Jayanti, Fig. 18, paragraphs 007, 0008, 0064, 0075-0077) comprising a stack wherein the alternating dielectric materials includes at least two portions of different materials having different etch rates of removal would result in forming the gate recess having controlled profile and dimensions to obtain the charge storage structures with increased heights so as to provide a higher degree of channel conductance modulation (e.g., higher on/off ratio), a reduced cell noise (e.g., a larger floating gate), and a reliable gain.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the 3D memory device of Oh by forming a memory stack comprising the first and second stacked structures including the first and second channel layers connected with the channel connections pattern and isolated with an insulation material as taught by Oh, wherein the insulation material as the inter-deck dielectric layer including a specific material of the interlayer dielectric layers of the memory stack of Oh, and forming the alternating interlayer dielectric materials of each of the first and second stacked structures including at least two portions of different materials having different etch rates of removal as taught by Jayanti to have the inter-deck dielectric layer includes a first silicon oxynitride layer, and each of the qate-to-gate dielectric layer that comprises a second silicon oxynitride layer stacked between two silicon oxide layers, wherein one of the two silicon oxide layers is in direct contact with one of the gate conductive layers and the second silicon oxynitride layer, and another one of the two silicon oxide layers is in direct contact with another one of the gate conductive layers and the second silicon oxynitride layer in order to provide improved 3D-NAND memory device in which the first channel layer pattern and the second channel layer pattern are formed through separate processes and connected to each other through the channel connection pattern to prevent damaging the first and second channel patterns, and to provide stacked structure having the charge storage structures with increased heights so as to provide a higher degree of channel conductance modulation (e.g., higher on/off ratio), a reduced cell noise (e.g., a larger floating gate}, and a reliable gain (Oh, paragraphs 0007, 075, 0078; Jayanti, 007, 0008, 0064, 0067, 0075-0077). 
Oh in view of Jayanti do not disclose a portion of the inter-deck dielectric layer that is in direct contact with a sidewall of the channel plug extends continuously along the lateral direction to have direct contact with a slit structure.  Instead, Oh discloses a portion of the inter-deck dielectric layer (fig 2F, layer 190) that is in direct contact with a sidewall of the channel plug (180A) extends to an etch stop layer (180B) that is in direct contact with a slit structure (S).  
Nonetheless, Costa discloses a 3D memory structure with a first deck and second deck separated by an inter-deck dielectric layer (fig 10B, joint-level insulating layer 176) and wherein the inter-deck dielectric layer (176) is in direct contact with a sidewall of a plug (67) and extends continuously along the lateral direction to have direct contact with a slit structure (27).  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the slit structure in the inter-deck dielectric layer of Oh in view of Jayanti without including the etch stop layer by following the process of forming the slit structure in the inter-deck dielectric layer without an etch stop layer as taught by Costa since this process allows for patterning the slit structure opening and the memory opening for the deck structures separately which allows for greater control of the critical dimension of the patterned opening. 

As to claim 28, Oh in view of Jayanti and Costa discloses the 3D memory device of claim 27 (paragraphs above).
Oh further discloses wherein each of the gate conductive layers comprises a doped polysilicon layer ([0051] and [0065]). 

As to claim 29, Oh in view of Jayanti and Costa discloses the 3D memory device of claim 27 (paragraphs above),
Oh further discloses wherein each of the gate conductive layers comprises a metal layer ([0051] and [0065]).  

As to claim 31, Oh in view of Jayanti and Costa discloses the 3D memory device of claim 27 (paragraphs above),
Oh further discloses wherein the inter-deck plug (260) is vertically between and in contact with the first channel structure (150A) and the second channel structure (250A), respectively, and is between the first memory deck (ST1) and the second memory deck (ST2). 

As to claim 42, Oh in view of Jayanti and Costa discloses the 3D memory device of claim 27 (paragraphs above).
Oh further discloses wherein the first memory deck (ST1) extends from a first one of the gate conductive layers (lowest layer 120) intersecting with the first channel structure (150A) to a last one of the gate-to-gate dielectric layers (uppermost layer 110) intersecting with the first channel structure (150A); and 
the second memory deck (ST2) extends from a top surface of the memory string to a last one of the gate conductive layers (220) intersecting with the second channel structure (250A). 

As to claim 43, Oh in view of Jayanti and Costa discloses the 3D memory device of claim 27 (paragraphs above).
Jayanti further discloses wherein each of the gate-to-gate dielectric layers comprises a silicon oxynitride layer and a pair of silicon oxide layers, the silicon oxynitride layer being between the pair of silicon oxide layers (fig 18, silicon oxide layers 105a’ and 105c’ with silicon oxynitride layer 105b’ therebetween).

Allowable Subject Matter
Claims 1, 5, 8, 36 and 40 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest the 3D memory device, comprising the inter-deck dielectric layer fully covers a top surface of the first memory deck and a bottom surface of the second memory deck, and a portion of the inter-deck dielectric layer that is in direct contact with a sidewall of a channel plug extends continuously along the lateral direction to have direct contact with a slit structure, as recited in claim 1.  Claims 5, 8, 36 and 40 are allowable because of their dependence from allowable claim 1.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5, 8, 21-23, 27-29, 31, 33-34, 36, 38 and 40-44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        7/21/2022